                                       1   L. Eric Dowell, SBN 011458
                                       2   Alexandra J. Gill, SBN 027506
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C., SBN 00504800
                                       3   2415 East Camelback Road, Suite 800
                                           Phoenix, Arizona 85016
                                       4
                                           Telephone: (602) 778-3700
                                       5   Fax: (602) 778-3750
                                           Eric.Dowell@OgletreeDeakins.com
                                       6   Alexandra.Gill@OgletreeDeakins.com
                                       7
                                           Attorneys for Defendant Yelp Inc.
                                       8
                                       9                           UNITED STATES DISTRICT COURT

                                      10                                    DISTRICT OF ARIZONA
2415 East Camelback Road, Suite 800




                                      11
                                           Joseph Sorge,                                  No. 2:17-cv-04518-JJT
                                      12
      Ogletree, Deakins, Nash


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                               Plaintiff,                 NOTICE OF SERVICE OF
           (602) 364-7000




                                      13                                                  DISCOVERY
                                                  vs.
                                      14
                                           Yelp, Inc.,
                                      15
                                                               Defendant.
                                      16
                                      17          NOTICE IS HEREBY GIVEN that Defendant Yelp Inc. (“Defendant”), by and

                                      18   through undersigned counsel, served its Responses to Plaintiff’s First Requests for

                                      19   Admissions, First Set of Interrogatories and First Request for Production on counsel for

                                      20   Plaintiff Joseph Sorge by electronic mail on November 19, 2018.

                                      21          DATED this 19th day of November 2018.

                                      22                                           OGLETREE, DEAKINS, NASH,
                                      23                                           SMOAK & STEWART, P.C.

                                      24                                           By: s/ Alexandra J. Gill
                                      25                                               L. Eric Dowell
                                                                                       Alexandra J. Gill
                                      26                                               2415 East Camelback Road, Suite 800
                                                                                       Phoenix, Arizona 85016
                                      27
                                                                                       Attorneys for Defendant Yelp Inc.
                                      28
                                       1                                CERTIFICATE OF SERVICE
                                       2         I hereby certify that on the 19th day of November 2018, I electronically transmitted
                                       3   the attached document to the Clerk’s Office using the CM/ECF Systems for filing and
                                       4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                       5   Joshua W. Carden
                                       6   Joshua Carden Law Firm, P.C.
                                           16427 North Scottsdale Road, Suite 410
                                       7   Scottsdale, Arizona 85254
                                       8   joshua@cardenlawfirm.com
                                           Attorneys for Plaintiff Joseph Sorge
                                       9
                                      10
                                           s/ Debra A. Irwin
2415 East Camelback road, Suite 800




                                      11
                                      12
     Ogletree, Deakins, Nash,


      Phoenix, Arizona 85016
       Smoak & Stewart, P.C.




                                                                                                                               36411948.1
           (602) 364-7000




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                        2
